Citation Nr: 1216024	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  04-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine prior to September 21, 2007, and in excess of 20 percent since September 21, 2007. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected radiculopathy of the right lower extremity prior to October 27, 2011, and in excess of 20 percent since October 27, 2011. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected radiculopathy of the left lower extremity prior to October 27, 2011, and in excess of 20 percent since October 27, 2011. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned an initial rating 10 percent for degenerative joint disease of the lumbosacral spine, effective from September 1, 2000.  In a November 2007 rating decision, the RO increased the rating from 10 to 20 percent disabling, effective, September 21, 2007.  

In a December 2010 rating decision, the RO assigned separate 10 percent ratings for radiculopathy of both lower extremities, as secondary to the service-connected back disability, effective September 1, 2000.  In a December 2011 rating decision, the RO increased those ratings from 10 to 20 percent disabling, respectively, effective October 27, 2011.  As the ratings for lumbar spine, right lower extremity, and left lower extremity are less than the maximum available rating, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2006, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record. 

In April 2007, July 2008, October 2009, March 2011, and September 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the period from September 1, 2000, to September 20, 2007, the Veteran's lumbar spine disability is manifested by slight limitation of motion, forward flexion to 70 degrees, and a pars fracture at L5, without evidence of muscle spasm, guarding, abnormal gait or abnormal spinal contour, moderate limitation of motion, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  For the period from September 21, 2007, the Veteran's lumbar spine disability is manifested by moderate limitation of motion, forward flexion to 40 degrees, and a pars fracture at L5, without evidence of severe limitation of motion, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.  

3.  For the period prior to October 27, 2011, the Veteran's neurological impairment of the right lower extremity is no more than mildly disabling.

4.  For the period prior to October 27, 2011, the Veteran's neurological impairment of the left lower extremity is no more than mildly disabling.

5.  For the period from October 27, 2011, the Veteran's neurological impairment of the right lower extremity is no more than moderately disabling.

6.  For the period from October 27, 2011, the Veteran's neurological impairment of the left lower extremity is no more than moderately disabling.


   
CONCLUSIONS OF LAW

1.  For the period prior to September 21, 2007, the criteria for an initial rating in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5292 (2002).  

2.  For the period since September 21, 2007, the criteria for an initial rating in excess of 20 percent for service-connected degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5242 (2011).  

3.  For the period prior to September 21, 2007, the criteria for a 10 percent rating for residuals of a vertebral fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5285 (2002).  

4.  For the period since September 21, 2007, the criteria for a 10 percent rating for residuals of a vertebral fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5285 (2002).  

5.  The criteria for an initial disability evaluation greater than 10 percent for service-connected radiculopathy of the right lower extremity prior to October 27, 2011,           have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2011).  

6.  The criteria for an initial disability evaluation greater than 10 percent for service-connected radiculopathy of the left lower extremity prior to October 27, 2011,           have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2011).  

7.  The criteria for an initial disability evaluation greater than 20 percent for service-connected radiculopathy of the right lower extremity for the period from October 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2011).  

8.  The criteria for an initial disability evaluation greater than 20 percent for service-connected radiculopathy of the left lower extremity for the period from October 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA outpatient and private treatment records, afforded the Veteran examinations to assess the severity of his disabilities, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Law and Regulations

The Veteran contends his service-connected disabilities are more severe than currently evaluated.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the January 2002 rating action on appeal, the RO granted service connection for    degenerative joint disease of the lumbosacral spine and assigned an initial zero percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2002), effective from September 1, 2000, the day after discharge from service.  In granting service connection, the RO noted a November 2001 VA examination during which the Veteran was diagnosed with mild degenerative joint disease of the lumbosacral spine based upon x-ray findings.  In a March 2004 rating decision, the RO increased the Veteran's disability evaluation from zero to 10 percent disabling, under 38 C.F.R. § 4.71a, DC 5003, effective, September 1, 2000, the after discharge from service.  In a November 2007 rating decision, the RO increased the Veteran's disability evaluation from 10 to 20 percent disabling, under 38 C.F.R. § 4.71a, DC 5237 (2007), effective, September 21, 2007.

In a December 2010 rating decision, the RO granted service connection for right and left lower extremity radiculopathy and assigned separate initial 10 percent disability evaluations, under 38 C.F.R. § 4.124a, DC 8520 (2011), effective from September 1, 2000, the day after discharge from service.  In a subsequent December 2011 rating decision, the RO increased the evaluations from 10 to 20 percent, under 38 C.F.R. § 4.124a, DC 8520 (2011), effective, October 27, 2011.  

During the course of the appeal, the regulations pertaining to evaluating disabilities of the spine were revised, effective September 26, 2003.  67 Fed. Reg. 51,454-58 (August 27, 2003).

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record demonstrates that the claim has been considered under the earlier and the revised rating criteria, and, given the procedural history of this case; the Veteran was made aware of the changes.  (See March 2004 statement of the case and subsequent supplement statements of the case).  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under 38 C.F.R. § 4.71a, DC 5285 (2002), for residuals of a vertebra fracture, when there is cord involvement, the Veteran is bedridden, or requires long leg braces, a 100 percent rating is warranted.  A 60 percent rating is warranted without cord involvement, for abnormal mobility requiring a neck brace (jury mast).  In other cases, rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  

Under 38 C.F.R. § 4.71a, DC 5292 (2002), for evaluation of limitation of motion of the lumbar spine, slight limitation of motion warrants a 10 percent rating; moderate limitation of motion warrants a 20 percent rating; and severe limitation of motion warrants a 40 percent rating.

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Subsequent to September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC's 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2011).  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Although the criteria under DC 5292 (2002) was less defined than the current criteria, as numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometry.  See supplementary information, 67 Fed. Reg. 56, 509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in applying the current ranges of motion to rating spine disabilities under the old criteria. 

Under DC 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under DC 5003, degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  

Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8529 (2011).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Lumbar Spine

X-ray studies conducted during a November 2011 VA examination demonstrated mild multiple degenerative changes at multiple levels and an apparent defect in the pillars of L5 on the right side.  The examiner diagnosed mild degenerative joint disease of the lumbosacral spine.  

Subsequent private treatment records dated in March 2002 and May 2002 demonstrate diagnoses of spondylolysis at L5.  In May 2002, on examination of the lumbar spine, the Veteran's range of motion revealed forward flexion to 90 degrees without discomfort; extension to 30 degrees with minimal discomfort; right and left lateral flexion to 25 degrees, respective; and right and left lateral rotation to 25 degrees, respectively.  

In an October 2002 VA outpatient treatment record, the Veteran reported experiencing back pain for the past ten years, which had worsened in the past five weeks.  On examination of the back, there was no evidence of kyphosis, lordosis, or scoliosis.  There was no evidence of muscle spasm.  The Veteran had full range of motion.  

The Veteran underwent a VA examination in February 2004.  At the time of the examination, the Veteran reported that his lumbar spine was "about the same," and always "hurts."  He stated that sitting for more than 30 to 40 minutes and walking for more than one hour caused his back condition to worsen.  He reported that he took pain medication for his condition.  He denied the use of an assistive device, as well as a history of unsteadiness or falling.  He reported experiencing flare-ups at times due to sitting for prolonged periods of time.  He also stated that his condition affected his employment, as he must sit at a computer for most of the day, but must get up every hour to avoid the development of back pain.     

On examination, the Veteran's lumbar spine curvature was intact.  The lumbar spine was symmetrical in appearance.  Range of motion testing revealed forward flexion to 70 degrees; extension to 30 degrees; and left and right lateral flexion to 30 degrees, respectively.  The Veteran did not complain of pain during range of motion testing.  X-rays of the lumbar spine demonstrated mild degenerative disease with a defect in the pars interarticularis of the L5 vertebrae.  The diagnosis was mild osteoarthritis of the lumbosacral spine. 

A January 2006 VA outpatient treatment record demonstrates the Veteran reported experiencing chronic low back pain.

During a December 2006 hearing before the Board, the Veteran testified that he experienced constant low back pain.  He further reported that his condition affected his employment, as he had difficulty sitting at a computer throughout the day.  

The Veteran underwent a VA examination in September 2007.  At the time of the examination, he reported experiencing severe low back pain.  The Veteran denied the use of medications for his condition.  He indicated that the pain was an 8/10 on a scale of 1/10, and lasted for two to three days during a flare-up.  He reported experiencing incapacitating episodes once every three months.  He denied losing any days from work due to his condition.  

On examination of the lumbar spine, there was no evidence of kyphosis or scoliosis.  There was no evidence of muscle spasm or atrophy.  There was tenderness over the lower lumbar vertebra.  Range of motion testing revealed forward flexion to 80 degrees, with pain from 40-80 degrees; extension to 30 degrees, with pain at 30 degrees; left and right lateral flexion to 30 degrees, respectively; left and right lateral rotation to 30 degrees, respectively.  Upon repetition, there was increased pain during forward flexion, extension, and right lateral flexion; however, there was no evidence of weakness, decreased endurance, lack of coordination, or additional loss of motion.  X-rays showed a bilateral pars defect at L5, with degenerative changes of the facet joints, and multilevel disc bulge without stenosis or focal disc protrusion at any level.  The impression was mild degenerative changes of the lumbar spine.  

The diagnosis was degenerative disc disease with multilevel disc bulge of the lumbar spine involving L2-L3, L3-L4, L4-L5, and L5-S1, and degenerative joint disease involving facet joints at L5 and the bilateral sacroiliac joints.  The examiner indicated that the level of severity of the Veteran's low back disability was mild to moderate.  The examiner further noted that, according to the Veteran, he experienced incapacitating episodes once every three months.    

A November 2009 VA outpatient treatment record demonstrates the Veteran reported experiencing chronic low back pain.  

The Veteran underwent a VA examination in March 2010.  At the time of the examination, the Veteran reported experiencing chronic low back pain.  He stated that he worked as a work load manager at the U.S. Marine base and had to leave work numerous times due to the pain he experienced in his back.  He reported that he lost about 10 days of work in the past 12 months due to his back pain.  He stated that he was incapacitated two to three times in the past 12 months due to his back condition.  He further reported that his back pain limited his activities of daily living; specifically, he indicated that he cannot run, work out, and had problems driving long distances.  

On examination, the Veteran's gait was slow and steady.  The lumbar spine curvature was grossly normal.  There was no evidence of muscle spasm.  Range of motion tested revealed forward flexion to 65 degrees; extension to 10 degrees; left and right lateral flexion to 15 degrees, bilaterally; and left and right rotation to 15 degrees, bilaterally.  Upon repetition, there was no additional loss of motion, increase in pain, fatigability, lack of endurance, or incoordination.  An MRI demonstrated degenerative disc disease at L5-S1 with degenerative changes at the facet joints on the right and a break in the pars interarticularis at the L4-L5 level.  The diagnosis was neuropathy versus radiculopathy. 

A March 2010 VA outpatient treatment record shows the Veteran sought treatment for chronic back pain.  The physician noted that the previous MRI of the lumbar spine indicated a pars fracture at L5.    

In a November 2010 addendum to the March 2010 VA examination, regarding incapacitating episodes, the examiner noted that during the March 2010 VA examination, the Veteran reported that he was incapacitated two to three times in the past 12 months due to his back condition.  The examiner indicated that during the examination, the Veteran did not state that those times were extended periods.  Therefore, the examiner found that the Veteran meant that he was incapacitated for two to three days.  

Pursuant to the Board remand, the Veteran underwent a VA examination in October 2011.  At the time of the examination, he reported that he continued to experience low back pain which increased with standing and sitting for prolonged periods of time.  The Veteran further stated that he did not typically take off from work when he experienced a flare-up, but left work early when his back really hurt.  He indicated that he lost 10 days from work in the past 12 months due to his condition.  
On examination, range of motion testing revealed forward flexion to 70 degrees, with pain at 70 degrees; extension to 15 degrees, with pain at 15 degrees; right and left lateral flexion to 20 degrees, respectively, with pain at 20 degrees; right and left lateral rotation to 25 degrees, respectively, with pain at 25 degrees.  Upon repetition, objective testing did not reveal any additional limitation of range of motion; however, there was evidence of weakened movement and pain.  There was evidence of tenderness to palpation, as well as guarding and muscle spasm, however, they did not result in abnormal gait or spinal contour.  X-rays of the lumbar spine showed spondylolysis at L4 and L5, degenerative disc disease, advanced degenerative changes in the facet joints at L3-L4, L5, and L5-S1, and L5 pars.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed moderately advanced degenerative disc disease at L5-S, and to a lesser extent at L4-L5 facets on the right, as well as spondylolysis at L4-L5.  Current x-ray studies showed no vertebral fracture, but the examiner further noted that previous studies showed a pars fracture at L5.  The examiner indicated that the Veteran did not experience any incapacitating episodes in the past 12 months.  The examiner stated that the Veteran's condition did not impact his ability to work.   

In a December 2011 file review by a VA neurologist, the neurologist reported that an MRI of the Veteran's lumbosacral spine showed advanced degenerative joint disease, as well as facet disease.  He further noted that maximum abnormalities were noted at the L4-L5 and S1 segments on the right side.  He indicated that there was no evidence of spinal stenosis or lumbar disc herniation.  

Prior to September 21, 2007

Considering the Veteran's ranges of motions under the old criteria, the Board concludes that the Veteran's limitation of motion was slight at the time of the May 2002 private examination, October 2002 VA outpatient treatment, and February 2004 VA examination.  In May 2002, forward flexion was to 90 degrees.  In October 2002, the Veteran had full range of motion, to 90 degrees.  In February 2004, forward flexion was to 70 degrees.  The February 2004 VA examiner did not indicate that he performed repetition testing, nor did her quantify the degree of functional loss (if any), however, he noted the Veteran did not complain of pain during range of motion testing.  Looking at the figures for normal ranges of motion for guidance, the medical evidence or record shows limitation of forward flexion to 70 degrees versus a normal range of 90 degrees; thus, the Veteran's forward flexion is limited by slightly less than one-fourth.  Thus, the Board finds that the Veteran has slight limitation of motion of the lumbar spine, which warrants a 10 percent rating under DC 5292 (2002).  See 38 C.F.R. § 4.71a, DC 5292 (2002).

The findings do not more closely approximate the criteria for the an increased rating under the revised criteria, as the Veteran demonstrated normal range of motion on forward flexion until February 2004, when he demonstrated limited range of motion, to 70 degrees.  The examiner noted no subjective complaints of pain or objective evidence of additional loss of motion due to functional.  Combined range of motion was to 160 degrees.  Thus, as the Veteran's forward flexion was greater than 60 degrees, and there was no evidence of muscle spasm or guarding, and combined range of motion was greater than 120 degrees, an increased rating of the next higher 20 percent is not warranted under 38 C.F.R. § 4.71a, DC's 5235-5243 (2011).  Further, while the Veteran was diagnosed with mild osteoarthritis of the lumbosacral spine during the February 2004 VA examination, there is no evidence of incapacitating episodes, thus the Veteran does not warrant the next higher 20 percent rating under 38 C.F.R. § 4.71a, DC 5243 (2011).  

The evidence supports assignment of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5285 (2002), (in addition to his 10 percent rating for slight limitation of motion of the lumbar spine under 5292 (2002)), as the evidence demonstrates deformity of a vertebral body.  The November 2001 VA examination report includes x-ray evidence of an apparent defect in the pillars of L5 on the right side.  Similarly, the February 2004 VA examination report indicates x-ray evidence of a defect in the pars interarticularis of the L5 vertebrae.  Subsequent VA examination reports, since September 21, 2007, discussed above, indicate similar x-ray findings; however, also note a fracture at L5 due to a defect in the pars at L5.  Although a fracture was not specifically diagnosed in the competent medical evidence of record prior to September 21, 2007, it is inferred by the x-ray findings and later noted to be a fracture in subsequent records.  

Therefore, for the period prior to September 21, 2007, an increased rating for degenerative joint disease of the lumbar spine is not warranted under DC 5292 (2002) or DC 5242 (2011) but assignment of a separate 10 percent rating, but no more, under 38 C.F.R. § 4.71a, DC 5285 (2002) is warranted.  Thus, for the period prior to September 21, 2007, the appropriate rating is 20 percent.  

After September 21, 2007

When considering the Veteran's ranges of motions under the old criteria, the Board concludes that the Veteran's limitation of motion was moderate at the time of the September 2007, March 2010, and October 2011 VA examinations.  In September 2007, the Veteran's forward flexion was to 80 degrees; however, with pain from 40 to 80 degrees.  In March 2010, forward flexion was to 65 degrees.  In October 2010, forward flexion was to 70 degrees.  

The March 2010 VA examiner noted that that the Veteran did not have any real increase in pain or functional loss upon repetition.  Likewise, the October 2011 VA examiner noted the Veteran's forward flexion was to 70 degrees upon repetition, and indicated there was no objective evidence of additional loss of motion, but noted the Veteran had weakened movement, as well as pain on movement.  The September 2007 VA examiner indicated the Veteran did not have any additional loss of function, but noted he had increased pain with forward flexion.  Considering DeLuca, and affording the Veteran the benefit of the doubt, the Board finds that equates to flexion to 40 degrees during the September 2007 VA examination, as that is where the pain began.  Looking at the figures for normal ranges of motion for guidance, the medical evidence shows limitation of forward flexion was to 40 degrees at its worse, versus a normal range of 90 degrees; thus, limited by approximately one-half.  Therefore, the Board finds that the Veteran has moderate limitation of motion of the lumbar spine, commensurate with a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5292 (2002). 

The findings do not more closely approximate the criteria for an increased rating under the new criteria.  The Veteran demonstrated limited forward flexion, ranging from 40 to 70 degrees, with subjective complaints of pain, and considering DeLuca, objective evidence of additional loss of motion due to functional pain.  In addition, while the Veteran has multiple diagnoses of degenerative disc disease, and reported experiencing incapacitating episodes, there is no evidence of record of incapacitating episodes that involved bedrest prescribed by a physician due to his diagnosis of degenerative disc disease.  See September 2007, March 2010, and October 2011 VA examination reports and the November 2010 addendum to the March 2010 VA examination report.  Thus, as forward flexion was greater than 30 degrees, and there was no evidence of favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes that involved prescribed bedrest by a physician for a total duration of at least four weeks but less than six weeks during the past 12 months, an increased rating from September 21, 2007 is not warranted under the new criteria.  38 C.F.R. § 4.71a, DC's 5235-5243 (2011).   

The evidence supports assignment of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5285 (2002), (in addition to his 20 percent rating for limitation of motion of the lumbar spine under 5242 (2011)) as the evidence demonstrates deformity of a vertebral body.  The September 2007 VA examination report shows x-ray evidence of a bilateral pars defect at L5.  The March 2010 VA examination report indicates that an MRI demonstrated a break in the pars interarticularis at the L4-L5 level.  In a subsequent March 2010 VA outpatient treatment record, the physician noted that the previous MRI of the lumbar spine indicated a pars fracture at L5.  The October 2011 VA examination report shows x-ray evidence of a pars defect at L5.  Moreover, the October 2011 VA examiner noted that previous studies showed a pars fracture at L5.  

Therefore, for the period since September 21, 2007, an increased rating for degenerative joint disease of the lumbar spine under DC 5292 (2002) or DC 5242 (2011) is not warranted but assignment of a separate 10 percent rating, but no more, under 38 C.F.R. § 4.71a, DC 5285 (2002) is warranted.  Thus, for the period since September 21, 2007, the appropriate rating is 30 percent.  

Radiculopathy of the Right and Left Lower Extremities

During a November 2001 VA examination for his cervical spine, the Veteran reported experiencing radiating pain from his back into his buttocks and down his legs.  Upon examination, the examiner opined that the Veteran's hip and leg radicular pain was due to his lumbosacral spine condition.        

A May 2002 private treatment record demonstrates the Veteran complained of bilateral numbness and tingling radiating to his hips, down his legs, and to his knees.  He denied any weakness of his lower extremities.  

During a February 2004 VA examination for his lumbar spine, the Veteran complained of numbness in his left leg due to prolonged sitting.  Motor examination was negative for atrophy of lower muscle groups.  Quadriceps strength was 5/5, bilaterally.  Deep tendon reflexes at the knees and ankles were 3/5, bilaterally.  Lasegue testing was negative.  Sensory examination revealed sharp and dull sensation was intact in all aspects of the lower extremities, to include sacral segments.    

A January 2006 VA outpatient treatment record shows the Veteran sought treatment for low back and left hip and leg pain.  

During a December 2006 hearing before the Board, the Veteran testified that he experienced pain from his lower back, to his buttocks, and down his legs, bilaterally.  He further asserted that he experienced numbness in his legs, bilaterally, but indicated that the symptoms were worse in his left leg.  

The Veteran underwent a VA examination in September 2007.  At the time of the examination, the Veteran reported that he experienced sharp shooting pain in his low lumbar spine that radiated to his legs.  He indicated that he experienced numbness in his legs, as well as fatigue.  He denied fever, dizziness, weakness, and loss of bowel or bladder control.  

On neurological examination, the Veteran's motor strength was a 5/5 in the bilateral lower extremities.  Deep tendon reflexes were equal in the bilateral lower extremities.  Sensory examination was intact with the exception of deceased pinprick for the plantar aspect of the left foot at level L5, S1; loss of vibration of the right third and fifth toes at the level of L5 and S1; and decreased vibration of the left third toe at level L5.  Upon examination and review of the Veteran's claims file, the examiner diagnosed peripheral neuropathy due to the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's neurological manifestations were related to the Veteran's back condition, not a hip condition.  In support of this conclusion, the examiner indicated that upon range of motion testing of the bilateral hips, the Veteran experienced low back and sacroiliac joint pain, not hip pain.  

The Veteran underwent a VA examination in November 2008.  At the time, the Veteran reported that he experienced back and bilateral hip pain.  

Examination of the left and right lower extremities demonstrated normal muscle strength in all joints, bilaterally.  There was evidence of normal muscle shape and tone, bilaterally.  Patellar and Achilles deep tendon reflexes were normal, bilaterally.  Sensation to touch and pain was normal at multiple sites of the right lower extremity.  Sensation to touch and pain of the left lower extremity was normal except for the foot; the Veteran reported the stimuli were duller compared to other areas of the extremity.  Upon examination and review of the Veteran's claims file, the examiner diagnosed lumbar spine degenerative arthritis without signs of significant nerve involvement.  

The Veteran underwent a VA examination in March 2010.  At the time, the Veteran reported that he suffered from pain radiating from his low back into both of his legs, down his thighs, to his feet.  He reported that his feet go numb when sitting.  He reported that he lost about 10 days of work in the past 12 months due to his back and leg pain.  He stated that he has been incapacitated two to three times in the past 12 months due to his back and leg pain.  He reported that his leg pain affected his daily activities, as he cannot run, workout, play sports, or drive for long distances.  

On examination, there was no evidence of muscle wasting in the lower extremity musculature.  Deep tendon reflexes were symmetrical.  Straight leg raises were negative.  Sensory was normal.  Strength was symmetrical in the lower extremities.  The examiner noted that the Veteran did not complain of bowel or bladder abnormalities.  

Following examination and review of the claims file, the examiner (a physician's assistant), diagnosed neuropathy versus radiculopathy.  The examiner noted that the dermatomal patterns were inconsistent, as some were in an L4 distribution, some were in the L2-3 distribution, yet others were in an S1 distribution.  The examiner further noted that an EMG nerve conduction was pending. 

In a September 2010 addendum to the March 2010 VA examination, the March 2010 VA examiner reported that he reviewed a report of the Veteran's EMG nerve conduction study performed in April 2010, which demonstrated an abnormal study.  Specifically, the examiner indicated that the report showed electrodiagnostic evidence of length dependent polyneuropathy, mainly the demyelinating type in both lower extremities.  The examiner concluded that the amended diagnosis was polyneuropathy of the bilateral lower extremities.  The examiner opined that it did not seem that the diagnosis was secondary to the Veteran's lumbar spine disability, rather than a dependent disease process onto itself.  

In a November 2010 clarification, the March 2010 VA examiner indicated that the physician whom performed the April 2010 EMG study noted the evidence suggested polyneuropathy mainly demyelinating in both lower extremities, that was indicative of a disease process, not radiculopathy.  The examiner further indicated that he reviewed previous VA examinations, as well as the March 2010 VA examination report, and stated that the evidence also supports a diagnosis of lumbar radiculopathy.  The examiner opined that based upon a review of the EMG study, along with the previous examination reports, and the most current examination, that the symptoms the Veteran experienced in the lower extremities was due to both radiculopathy and neuropathy.  The examiner concluded that it appeared that the Veteran had neuropathy secondary to a demyelinating condition, as well as radiculopathy due to the lumbar spine pathology.  The examiner further recommended that the Veteran be reevaluated by a neurologist.  

Pursuant to the Board remand, the Veteran underwent a VA examination in October 2011 to clarify the neurological findings.  At the time, the Veteran reported that he experienced low back pain with bilateral leg pain that increased with standing and sitting for prolonged periods of time.  The Veteran denied any bowel or bladder dysfunction.  

On examination, the Veteran's muscle strength was 5/5 for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, bilaterally.  There was no evidence of muscle atrophy.  Reflex examination was 2+ for both knees, as well as both ankles.  Straight leg test was negative, bilaterally.  There was evidence of moderate right and left lower extremity radiculopathy.  There was evidence of moderate intermittent pain of both lower extremities.  There was mild parethesias and/or dysesthesias of the right lower extremity and moderate   parethesias and/or dysesthesias of the left lower extremity.  There was mild numbness of the right lower extremity, and moderate numbness of the left lower extremity.  The nerve roots involved were L4, L5, S1, S2, and S3.  The sciatic nerves were involved.  There was no evidence of other neurological abnormalities or findings related to the lumbar spine, including bowel or bladder findings.    

The examiner indicated that the Veteran had radiculopathy symptoms at L5 nerve distribution, as well as radiculopathy and sciatica in the posterior thighs and posterior aspects of both legs, due to L5.  

In December 2011, the Veteran's claims file was reviewed by a VA neurologist.  The neurologist noted that the claims file showed that the Veteran complained of low back pain with radiation into both legs with an onset of symptoms in March 1994.  The neurologist further noted that the Veteran had intermittent episodes of back pain with radiation of pain to his legs since that time.  The neurologist indicated that he could differentiate between radiculopathy and neuropathy symptoms based on clinical findings, EMG findings, and lumbosacral MRI findings.  Upon review of the Veteran's previous examinations, treatment records, MRI's, and EMG studies, the neurologist opined that the Veteran's low back pain with radiation into the legs was indicative of a diagnosis of lumbar radiculopathy.  He further opined that that nerve roots likely to cause this diagnosis were L4, L5, or the sacral nerve roots, indicating that the sciatic nerve was formed by multiple nerve roots, which included L4-L5 and S1.  He opined that the Veteran's low back pain with radiation into his legs was likely due to lumbar radiculopathy.  He opined that the numbness in the Veteran's feet was likely due to neuropathy.  

Prior to October 27, 2011

Considering these findings, the Board finds that the evidence does not support an initial disability evaluation in excess of 10 percent prior to October 27, 2011, for the service-connected radiculopathy of the right and left lower extremity disabilities under 38 C.F.R. § 4.124a, DC 8520.  During the November 2001 VA examination, December 2006 hearing before the Board, and March 2010 VA examination, the Veteran described experiencing radiating pain from his low back into his buttocks, and down his legs.  In May 2002, the Veteran complained of bilateral numbness and tingling radiating to his hips down his legs, to his knees.  During a February 2004 VA examination, the Veteran complained of numbness in his left leg.  During a September 2007 VA examination, the Veteran reported experiencing sharp shooting pain in his low lumbar spine that radiated to his legs.

While the Veteran reportedly had difficulty with prolonged standing or sitting, neurological examination revealed sharp and dull sensation was intact in all aspects of the lower extremities, to include sacral segments.  See February 2004 VA examination report.  Similarly, the September 2007 VA examination report revealed the Veteran's sensory was intact, with the exception of deceased pinprick for the plantar aspect of the left foot at level L5, S1; loss of vibration of the right third and fifth toes at the level of L5 and S1; and decreased vibration of the left third toe at level L5.  However, in this regard, the Board notes that while the Veteran's right and left lower extremities are service-connected, his feet are not, and were ultimately determined to be due to neuropathy, which was not a symptom of the service-connected lumbar spine or right or left lower extremity disabilities.  See December 2011 file review by VA neurologist.  Thus, the Veteran's right and left lower extremities were intact upon sensory examination in September 2007.  Likewise, the March 2010 VA neurological examination report demonstrated the Veteran's deep tendon reflexes were symmetrical; strength was symmetrical in the lower extremities; straight leg raises were negative; and his sensory examination was normal.  Therefore, the sensory manifestations are compatible with no more than mild incomplete paralysis of the right and left lower extremities, and warrant no more than an initial 10 percent disability rating, respectively, prior to October 27, 2011.  There are no further objective manifestations of the neurological symptoms that would warrant a higher rating for either the right or left lower extremities during this time frame.

After October 27, 2011

The Board further finds that the evidence does not support an initial disability evaluation in excess of 20 percent since October 27, 2011, for the service-connected radiculopathy of the right and left lower extremity disabilities under 38 C.F.R. § 4.124a, DC 8520.  

During the October 2011 VA examination, the Veteran described experiencing low back pain with bilateral leg pain.  While the Veteran reportedly had increased pain with standing and sitting for prolonged periods of time, neurological examination revealed sensory deficit of the right and left lower extremities of the knees and ankles 2+, bilaterally.  Moreover, the examiner indicated that the examination revealed moderate intermittent pain, as well as moderate radiculopathy of both the right and left lower extremities.  In addition, the examiner noted that there was only mild parethesias and/or dysesthesias of the right lower extremity, and moderate parethesias and/or dysesthesias of the left lower extremity.  Finally, the examiner stated that there was evidence of mild numbness of the right lower extremity, and moderate numbness of the left lower extremity.  

Although the record includes findings of radiculopathy and nonservice-connected neuropathy, a VA neurologist determined that it was possible to differentiate between the symptoms of the two conditions.  The neurologist specifically found that the numbness in the feet is due to neuropathy; pain radiating to the legs was due to the service-connected back disability.  

The November 2008 VA examination report revealed that sensation to touch and pain was normal at multiple sites of the Veteran's right lower extremity.  Likewise, sensation to touch and pain of the Veteran's left lower extremity was normal except for the foot (the Veteran reported the stimuli were duller compared to other areas of the extremity); however, as above, the Veteran's feet are due to non-service connected neuropathy.  See December 2011 file review by VA neurologist.  

Therefore, the sensory manifestations are compatible with no more than moderate incomplete paralysis of the right and left lower extremities, and warrant no more than an initial 20 percent disability rating, respectively, since October 27, 2011.  There are no further objective manifestations of the neurological symptoms that would warrant a higher rating for either the right or the left lower extremities during this time frame.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to initial higher disability ratings for the Veteran's radiculopathy of the right and left lower extremities, prior to, and since October 27, 2011.  38 C.F.R. § 4.3.    

Extraschedular Consideration

The Veteran is currently employed as a work load manager with the federal government and has indicated that he must take frequent breaks at work, as well as missed several days from work, due to his back and bilateral leg pain.  The discussion above reflects that the symptoms of the Veteran's back and bilateral lower extremity disabilities, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine for the period prior to September 21, 2007 is denied. 

Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease of the lumbosacral spine for the period since September 21, 2007 is denied. 

Entitlement to a 10 percent rating for residuals of a vertebral fracture for entire appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected radiculopathy of the right lower extremity disability prior to October 27, 2011, and in excess of 20 percent since October 27, 2011, is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected radiculopathy of the left lower extremity disability prior to October 27, 2011, and in excess of 20 percent since October 27, 2011, is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


